Case 2:18-cv-00446-JES-MRM Document 21 Filed 12/19/18 Page 1 of 9 PageID 54




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

  SHAWN ROWE, on behalf of herself and              )
  all similarly situated individuals,               )
                                                    )
         Plaintiff,
                                                    )
                                                             CIVIL ACTION NO.
  v.                                                )        2:18-CV-00446-JES-MRM
                                                    )
  PREFERRED SENIOR CARE, LLC, a                     )
  Florida Limited Liability Company, and            )
  MARK WHITE, individually,
                                                    )
         Defendants.                                )

                  JOINT MOTION FOR APPROVAL OF SETTLEMENT
                        AND DISMISSAL WITH PREJUDICE

         Plaintiff Shawn Rowe (“Rowe”), on behalf of herself and opt-in plaintiff Mary Gale

  Richards (“Richards”)1 (together, “Plaintiffs”), and defendants Preferred Senior Care, LLC

  d/b/a Senior Helpers of SW Florida (“Preferred Senior Care”) and Mark White (“White”)

  (together, “Defendants”; Plaintiffs and Defendants are collectively referred to in this motion

  as the “Parties”), through their undersigned counsel, move that the Court: 1) approve the

  terms of the settlement they have agreed upon following arms-length negotiations; 2) dismiss

  this case with prejudice and direct the entry of final judgment; and (3) grant such further

  relief as the Court deems just. In support of this motion, the Parties state as follows.

                                  FACTUAL BACKGROUND

         Preferred Senior Care provides in-home care services, specifically personal care and

  companion care, to consumers in Lee and Collier counties in Florida. Rowe worked as a

  1
   On or about July 18, 2018, Rowe filed a Consent to Join Lawsuit and be Represented by Morgan
  and Morgan P.A. on behalf of Richards. ECF No. 9. No other individual has opted into this action.
Case 2:18-cv-00446-JES-MRM Document 21 Filed 12/19/18 Page 2 of 9 PageID 55




  caregiver for Preferred Senior Care from approximately October 2017 to March 2, 2018.

  Richards worked as a caregiver for Preferred Senior Care from approximately August 8,

  2016 to September 23, 2016 and from approximately May 10, 2017 to December 10, 2017.

          In a Collective Action Complaint and Demand for Jury Trial filed on June 26, 2018

  (“Complaint”), Rowe alleged that Preferred Senior Care failed to pay her and other similarly

  situated individuals minimum wage and overtime for hours worked over forty in a

  workweek. ECF No. 1, ¶¶ 5-8. Rowe sued Defendants seeking to recover minimum wage

  pay and overtime wages under the Fair Labor Standards Act (“FLSA”). Id., ¶¶ 1, 66-98.

  Rowe asserted these claims as a putative collective action on behalf of herself and those

  purportedly similarly situated. Id., ¶¶ 2, 51-65.       As noted supra, footnote 1, only Ms.

  Richards joined the action.

          Shortly after Rowe filed her Complaint, counsel for the Parties began to explore

  settlement.   The undersigned counsel spoke by telephone and communicated by email

  numerous times regarding potential settlement August through late October 2018. During

  this time, Plaintiffs’ counsel shared Rowe’s and Richards’s calculations of their respective

  claimed damages and provided Defendants’ counsel a chart detailing, per pay period, the pay

  Rowe and Richards had received, the hours they allegedly had worked, and the wages they

  claimed they were owed. In their first demands, Rowe sought $1,483.07 in wages and an

  equal amount of liquidated damages. Richards sought $5,312.53 in wages and an equal

  amount in liquidated damages.2


  2
    Plaintiffs’ counsel did not include an amount for claimed attorneys’ fees and costs with the first
  demands. As noted above, the Parties discussed attorneys’ fees and costs later in negotiations and
  separately from their discussions regarding the other amounts to be paid to Plaintiffs.


                                                   2
Case 2:18-cv-00446-JES-MRM Document 21 Filed 12/19/18 Page 3 of 9 PageID 56




          Defendants vigorously disputed Plaintiffs’ claimed damages with regard to both:

  1) Plaintiffs’ underlying theory of the case (i.e., Plaintiffs sought compensation for all 24

  hours of a “24-hour shift,” when the law permits an employer to pay an employee less when

  the parties have agreed to subtract out an appropriate number of hours for sleep time); and

  2) the actual hours Plaintiffs claimed to have worked. To support their view on the actual

  hours worked, Defendants produced Richards’s paystubs and timesheets. Defendants did not

  produce pay and time records relating to Rowe because Rowe had provided her counsel with

  records at the outset of the representation that were sufficient for her counsel to provide

  Defendants a demand. In support of their position that Plaintiffs were not entitled to be

  compensated for all 24 hours of a “24-hour” shift, Defendants produced the relevant

  employee handbook policies and Plaintiffs’ signed acknowledgements, which Defendants

  alleged demonstrated their receipt of these policies. Plaintiffs hotly contested Defendants’

  position and alleged that they never received an employee handbook despite the

  acknowledgments. The Parties independently evaluated these materials in order to assess

  Plaintiffs’ claims and Defendants’ defenses.

          In communications with Plaintiffs’ counsel regarding settlement, Defendants’ counsel

  conveyed that Defendants emphatically denied Plaintiffs’ allegations of wrongdoing.

  Defendants’ counsel explained that Preferred Senior Care has robust policies in place

  regarding timekeeping and compensation for “24-hour” shifts.3 Defense counsel further

  explained that Preferred Senior Care paid Plaintiffs a default day rate based on a scheduled

  sixteen (16) hours of work per 24-hour shift and a sleep period of eight (8) hours—with any

  3
   In the Complaint, Rowe claimed that she and others were improperly compensated in part due to
  Preferred Senior Care paying a flat day rate for shifts of 24 hours or more (called “live-in shifts”).


                                                    3
Case 2:18-cv-00446-JES-MRM Document 21 Filed 12/19/18 Page 4 of 9 PageID 57




  work performed in addition to the scheduled sixteen (16) hours to be paid separately if

  Plaintiffs reported working additional hours. Plaintiffs alleged that they often performed

  work during “sleep periods” that Defendants knew about or should have known about based

  on alleged communications between the Parties. Defendants alleged that Plaintiffs never

  advised Defendants that they had performed work during their scheduled sleep periods and

  thus Defendants had no reason to think that Plaintiffs performed work during sleep periods.

  Defendants also maintained that Preferred Senior Care paid Plaintiffs at the appropriate

  regular and overtime rates. Plaintiffs alleged that the default day rate did not compensate

  them for all scheduled hours of work, including overtime wages when applicable.

          Following these exchanges of documents and information, conversations in which

  counsel explained their respective Parties’ views of the facts, and several rounds of demands

  and offers, the Parties negotiated a settlement of Plaintiffs’ claims against Defendants. On

  October 30, 2018, through their counsel, the Parties reached agreement upon the settlement

  amounts Preferred Senior Care would pay, on behalf of both Defendants, to Rowe and

  Richards, as well as the amount Preferred Care would pay for Plaintiffs’ attorneys’ fees and

  costs. The Parties negotiated the amount that Preferred Senior Care will pay Plaintiffs for

  their attorneys’ fees and costs separately from the amounts Preferred Senior Care will pay

  Plaintiffs.

          As reflected in each Settlement Agreement and General Release (singularly,

  “Agreement”; together, “Agreements”), the settlement amounts to be paid to Plaintiffs

  include an amount for liquidated damages equal to the amount paid for claimed back wages,

  as well as separate consideration for the general release and other promises contained in the



                                               4
Case 2:18-cv-00446-JES-MRM Document 21 Filed 12/19/18 Page 5 of 9 PageID 58




  Agreements.4 Rowe’s Agreement is attached as Exhibit A; Richards’s Agreement is attached

  as Exhibit B. Specifically, on behalf of Defendants, Preferred Senior Care will pay Rowe

  $3,500.00, which consists of $850.00 for her claimed wage damages, $850.00 for liquidated

  damages, $300.00 for the general release and other promises contained in the Agreement, and

  $1,500.00 for Rowe’s attorneys’ fees and costs. Preferred Senior Care will pay Richards

  $10,000.00, which consists of $3,300.00 for her claimed wage damages, $3,300.00 for

  liquidated damages, $400.00 for the general release and other promises contained in the

  Agreement, and $3,000.00 for Richards’s attorneys’ fees and costs.

         This matter involves a bona fide dispute regarding whether and to what extent

  Plaintiffs are entitled to any damages. As demonstrated in this motion, the terms of the

  Agreements were reached following extensive negotiations by experienced counsel. The

  Agreements’ terms reflect the recognition of the risks and costs of litigation by the Parties

  with counsel experienced in such matters. In order to avoid these risks and costs, the Parties

  agree that resolving this litigation in accordance with the Agreements makes sense for all

  concerned. The Parties therefore urge this Court to approve their settlement.

  4
    This Court has approved FLSA settlements in which plaintiffs also agreed to general releases in
  exchange for separate consideration. See, e.g., Southwick v. Pystmo, LLC, Case No. 2:16-cv-625-
  FtM-99CM, 2018 U.S. Dist. LEXIS 44979, *2 (M.D. Fla. Mar. 20, 2018) (Steele, J.); Herrera v. R &
  L Carriers, Inc., Case No: 2:16-cv-795-FtM-99MRM, 2017 U.S. Dist. LEXIS 143608, *6 (M.D. Fla.
  Aug. 31, 2017) (McCoy, M.J.), report and recommendation adopted by, 2017 U.S. Dist. LEXIS
  143605 (M.D. Fla. Sept. 6, 2017); Scheall v. Nicaea Acad., Inc., Case No: 2:14-cv-653-FtM-29MRM,
  2016 U.S. Dist. LEXIS 46528, *5 (M.D. Fla. Mar. 25, 2016) (McCoy, M.J.), report and
  recommendation adopted by, 2016 U.S. Dist. LEXIS 46529 (M.D. Fla. Apr. 6, 2016) (Steele, J.);
  Mainous v. Barry’s Home Furnishings, LLC, Case No: 2:15-cv-576-FtM-29MRM, 2016 U.S. Dist.
  LEXIS 47155, *3 (M.D. Fla. Mar. 21, 2016) (McCoy, M.J.), report and recommendation adopted by,
  2016 U.S. Dist. LEXIS 47160 (M.D. Fla. Apr. 7, 2016); Caballero v. Lantern Motors, Inc., Case No:
  2:14-cv-641-FtM-38MRM, 2015 U.S. Dist. LEXIS 168214, *2 (M.D. Fla. Dec. 11, 2015) (McCoy,
  M.J.), report and recommendation adopted by, 2015 U.S. Dist. LEXIS 168199 (M.D. Fla. Dec. 16,
  2015); Sommer v. Augie My Boy, LLC, Case No: 2:14-cv-77-FtM-29CM, 2015 U.S. Dist. LEXIS
  6711, *2 (M.D. Fla. Jan. 21, 2015) (Steele, J.).


                                                 5
Case 2:18-cv-00446-JES-MRM Document 21 Filed 12/19/18 Page 6 of 9 PageID 59




                                   MEMORANDUM OF LAW

          In the Eleventh Circuit, a compromise of an FLSA claim must either be supervised by

  the Secretary of Labor or approved by the district court. See Lynn’s Food Stores, Inc. v.

  United States, 679 F.2d 1350, 1352-53 (11th Cir. 1982). In order to approve the settlement, a

  court must determine that the compromise is a fair and reasonable resolution of a bona fide

  dispute under the FLSA. Id. at 1354. If the settlement is fair and reasonable, the court should

  approve the settlement in order to promote the policy of encouraging settlement of litigation.

  Id. The terms of the Parties’ settlement plainly comply with the spirit of Lynn’s Food Stores,

  Inc.

          In considering FLSA settlements, courts must determine whether the settlement is “a

  fair and reasonable resolution of a bona fide dispute.” Southwick v. Pystmo, LLC, Case No.

  2:16-cv-625-FtM-99CM, 2018 U.S. Dist. LEXIS 44979, *2 (M.D. Fla. Mar. 20, 2018)

  (Steele, J.). To this end, Florida district courts frequently consider the following factors: (i)

  the existence of fraud or collusion behind the settlement; (ii) the complexity and duration of

  the litigation; (iii) the stage of the proceedings; (iv) the probability of plaintiffs’ success; (v)

  the range of possible recovery; and (vi) the opinions of counsel. See, e.g., Seda v. All Fla.

  Appliance & A/C, Inc., No. 8:15-cv-00311, 2015 U.S. Dist. LEXIS 75787, *3 (M.D. Fla.

  June 4, 2015) (Pizzo, M.J.) (citing cases), report and recommendation adopted by, 2015 U.S.

  Dist. LEXIS 75791 (M.D. Fla. June 11, 2015). This Court has emphasized the importance of

  an “adversarial context” as a means to render a settlement “more likely to reflect a reasonable

  compromise of disputed issues.” Herrera v. R & L Carriers, Inc., Case No: 2:16-cv-795-




                                                   6
Case 2:18-cv-00446-JES-MRM Document 21 Filed 12/19/18 Page 7 of 9 PageID 60




  FtM-99MRM, 2017 U.S. Dist. LEXIS 143608, *3 (M.D. Fla. Aug. 31, 2017) (McCoy, M.J.)

  (internal quotation marks and quotation omitted). Further, this Court has stated:

                 [I]f the parties submit a proposed FLSA settlement that, (1)
                 constitutes a compromise of the plaintiff’s claims; (2) makes
                 full and adequate disclosure of the terms of settlement,
                 including the factors and reasons considered in reaching same
                 and justifying the compromise of the plaintiff’s claim; and (3)
                 represents that the plaintiff’s attorneys’ fee was agreed upon
                 separately and without regard to the amount paid to the
                 plaintiff, then, unless the settlement does not appear reasonable
                 on its face or there is reason to believe that the plaintiff’s
                 recovery was adversely affected by the amount of fees paid to
                 his attorney, the Court will approve the settlement without
                 separately considering the reasonableness of the fee to be paid
                 to plaintiff’s counsel.

  Id. at *6-7 (quoting Bonetti v. Embarq Management Company, 715 F. Supp. 2d 1222, 1228

  (M.D. Fla. 2009)).

         Here, Plaintiffs negotiated, through their counsel, settlement terms that are

  satisfactory to the Parties. The undersigned counsel, who are experienced in wage and hour

  matters, view the agreed-upon terms as a good outcome for the Parties. It could be years

  before this matter is ready for a trial, and this Court ultimately could determine that Plaintiffs

  are not entitled to any recovery. There has been no fraud or collusion in the settlement of

  this case, and settlement will prevent expensive, protracted, and uncertain litigation.

  Moreover, the amount for attorneys’ fees and costs that Preferred Senior Care will pay to

  Plaintiffs is reasonable and was agreed upon without regard to the amounts paid to Plaintiffs.

  Ultimately, after assessing their respective positions and consulting with their counsel, the

  Parties decided that it is in their respective best interests to resolve this matter early through

  settlement rather than to proceed through protracted and costly litigation.



                                                  7
Case 2:18-cv-00446-JES-MRM Document 21 Filed 12/19/18 Page 8 of 9 PageID 61




         Based upon the above, the settlement reached in this matter reflects “a reasonable

  compromise of disputed issues [rather] than a mere waiver of statutory rights brought about

  by an employer’s overreaching.” Herrera, 2017 U.S. Dist. LEXIS 143608, at *3 (quoting

  Lynn's Food Stores, Inc., 679 F.2d at 1354). The Parties respectfully submit that their

  settlement should be approved.

                                        CONCLUSION

         In light of the contested issues presented in this case and the potentially protracted

  and expensive litigation that lies ahead, the settlement terms represent a fair and equitable

  resolution of this matter. The Parties therefore respectfully request that the Court enter an

  order: (1) approving the terms of their Agreements; (2) dismissing this action with prejudice

  and directing the entry of final judgment; and (3) granting such further relief as the Court

  deems just.

         DATED this 19th day of December, 2018.


  MORGAN & MORGAN, P.A.                   LITTLER MENDELSON, P.C.
  Suite 400                               111 North Magnolia Avenue
  600 N Pine Island Rd.                   Suite 1250
  Plantation, FL 33324                    Orlando, Florida 32801
  Tel: 954.318.0268                       Tel: 407.393.2900
  Fax: 954.333.3515                       Fax: 407.393.2929

  /s/ Chanelle Ventura                    /s/ Theresa M. Waugh
  Chanelle Ventura                        Theresa M. Waugh
  Florida Bar No. 1002876                 Florida Bar No.: 89593
  cventura@forthepeople.com               twaugh@littler.com

  Attorney for Plaintiffs                 Attorney for Defendants




                                               8
Case 2:18-cv-00446-JES-MRM Document 21 Filed 12/19/18 Page 9 of 9 PageID 62




                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 19, 2018, I electronically filed the foregoing
  with the Clerk of the Court using the CM/ECF system, which will send a copy via email to
  the following: Chanelle J. Ventura, Andrew R. Frisch, Morgan & Morgan, P.A., 600 N. Pine
  Island Road, Suite 400, Plantation, FL 33324, cventura@forthepeople.com;
  afrisch@forthepeople.com.

                                                           /s/ Theresa M. Waugh
                                                           Theresa M. Waugh




                                             9
